Citation Nr: 1626942	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  08-06 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating greater than 20 percent from May 1993 to September 26, 2003 for a service-connected right knee disability.

2.  Entitlement to an effective date prior to September 26, 2003 for a total rating for compensation based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to June 1953. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 1993 and July 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously considered the right knee issue on appeal as entitlement to an increased rating greater than 20 percent for a right knee disability prior to April 27, 2014.  However, as noted in the March 2014 remand, in January 2014 correspondence, the Veteran's attorney stated that the Veteran did "not challenge the RO's 30 percent rating in 2005.  Instead, the issue is the proper rating for the right knee from May 1993 to September 2003 . . . ."  (The Board observes that September 2003 is the current effective date of the Veteran's TDIU award).  Accordingly, the Board has recharacterized the issue as entitlement to an increased rating greater than 20 percent for a right knee disability from May 1993 to September 26, 2003, the date of the award of TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU prior to September 26, 2003 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the probative evidence of record shows that, during the rating period on appeal, the Veteran's right knee disability was manifested by swelling, pain, locking, chronic slight medial collateral instability, effusions, complex semilunar cartilage tear.

2.  The right knee disability was also manifested by range of motion from at least 10 degrees to 90 degrees as of July 15, 2003.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent for right knee instability from May 1993 to September 26, 2003 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.71a, Diagnostic Code 5257 (2015).

2.  The criteria for a separate 20 percent disability rating for right knee complex semilunar cartilage tear with episodes of locking, pain, and effusion from May 1993 to September 26, 2003 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.71a, Diagnostic Code 5258 (2015).

3.  The criteria for a separate 10 percent disability rating for limited extension of the right knee, effective July 14, 2003, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.71a, Diagnostic Code 5261 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

With regard to the claim for entitlement to an increased rating for a right knee disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Notice letters were provided to the Veteran in June 2007 and August 2008 which satisfy the notice requirements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  Neither the Veteran nor his representative has alleged prejudice with respect to notice.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA examinations and opinions were obtained in 1993, 1997, 2003, and 2014.  The Board finds the examinations provided to be adequate in this case, as they provide sufficient detail to rate the right knee disability under the pertinent rating criteria during the time period at issue.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Veteran contends that an increased rating greater than 20 percent is warranted for his service-connected right knee disability from May 1993 to September 26, 2003. 

Service connection for a right knee disability was granted in a July 1959 rating decision, and a 10 percent disability rating was assigned under Diagnostic Code 5020-741, effective May 1, 1959.  In a March 1981 Board decision, an increased rating of 20 percent was assigned for the Veteran's right knee disability.  The March 1981 rating decision effectuating the award shows that the increased rating of 20 percent was assigned under Diagnostic Code 5020-5257.  

In April 1993, the Veteran filed the current claim seeking an increased rating greater than 20 percent for his right knee disability.  The claim was denied in a September 1993 rating decision, and the Veteran filed a timely notice of disagreement in October 1993.  However, no action was taken in response to the October 1993 notice of disagreement.  Thereafter, in a March 2006 rating decision, the RO awarded a temporary 100 percent disability rating following right knee replacement, effective April 27, 2004.  A 30 percent rating was assigned, effective June 1, 2005.  The Veteran appealed the March 2006 rating decision to the Board, and in December 2009, the Board denied an increase in excess of 20 percent prior to April 27, 2004, and also denied an increase greater than 30 percent from June 1, 2005.  The Veteran appealed these decisions to the U.S. Court of Appeals for Veterans Claims (Court), and in December 2011, the Court affirmed the decision with respect to the 30 percent rating assigned from June 1, 2005, and vacated the decision as to the 20 percent rating prior to April 27, 2004.  In September 2012, the Board issued another decision denying an increased rating greater than 20 percent for a right knee disability.  The Veteran again appealed to the Court, and in October 2013, the Court vacated the September 2012 Board decision and remanded the case back to the Board.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Prior to the knee replacement, the Veteran's right knee disability was evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5257.  In its December 2011 memorandum decision, the Court observed that when the RO considered a claim for an increased rating in a statement of the case issued in 1980, the RO evaluated the knee disorder under Diagnostic Code 5257 as slight (10 percent), moderate (20 percent), and severe (30 percent) impairment of the knee without regard to whether there was any subluxation or lateral instability.  In essence, the RO simply considered whether there was slight, moderate, or severe knee impairment.  The Board conducted a similar analysis in a 1981 decision, finding that a 20 percent rating was warranted under Diagnostic Code 5257 based on evidence that the overall level of right knee impairment was moderate.  The Board notes that the use of Diagnostic Code 5257 as a "catch-all" rating code for evaluating the severity of the overall impairment of the knee was a common practice in the past.  This is illustrated by the Board's finding of fact regarding the "overall" level of impairment being moderate.

In determining whether the Veteran is entitled to a rating in excess of 20 percent for his right knee disability from May 1993 to September 2003, the Board will address all of the diagnostic codes for the lower extremity.  However, the Board must also address the appropriate rating under Diagnostic Code 5257 based only on impairment due to subluxation and instability rather than based on "overall" impairment in order to avoid pyramiding.

An August 1993 VA examination report reflects that the Veteran reported having locking, swelling, weakness and limitation of motion that was brought on by activity.  X-rays of the right knee revealed narrowing of the medial compartment with degenerative arthritic changes involving all of the articulating bones of the knee.  Range of motion testing was not performed during this examination.  The examiner noted that the Veteran had a slight 5 degrees of varus deformity of the right knee with bilateral tibial torsion considered to be congenital and of a moderate extent.

A July 1997 private evaluation by Dr. G.M.L. reflects that the Veteran had range of motion from 0 degrees to 125 degrees.  Dr. G.M.L. noted that the Veteran had moderate patellofemoral crepitus with motion and that his cruciate and collateral ligaments were intact.  The Veteran was diagnosed with osteoarthritis of the knees that was greater in the right.  An October 1997 private re-evaluation by Dr. G.M.L. reflects that the Veteran had right knee 1+ effusion.  The report notes that the Veteran had antalgic gait for the right lower extremity with walking as well as patellofemoral crepitus with range of motion.  There was 2+ medial collateral instability.  

An October 1997 VA examination report reflects that the Veteran complained of clicking in his right knee and pain and swelling when he did a lot of exertion.  There was no history of instability or locking about the right knee.  The Veteran's knee was primarily aggravated by repeated squatting and kneeling.  The examiner noted that both of the Veteran's knees had a knobby appearance and that his right knee had marked crepitation.  There was no evidence of any effusion or localized tenderness of the right knee.  The collateral and cruciate ligaments were intact.  There was full range of motion.  The diagnosis was probable early degenerative arthritis of the right knee.

A July 2003 VA examination report reflects that the Veteran had swelling and varus deformity of the right knee.  Range of motion was found to be 0 degrees of extension and 90 degrees of flexion.  The examiner noted that there was further loss of motion when a five pound weight was attached to the Veteran's right ankle (extension to minus 10 degrees and flexion to 90 degrees).  The examiner reasoned that this indicated that the knee had some weakness and fatigue upon repetitive motion.  However, there was no evidence of incoordination or instability of the knee.  X-rays of the right knee showed complete loss of articular cartilage over the medial compartment of the right knee with peripheral spurring of the patella.  The examiner diagnosed severe degenerative arthritis of the right knee.

A September 2003 private clinical record from Dr. K.B.H. reflects that the Veteran was seen with complaints of right knee pain and difficulty walking.  Physical examination revealed tenderness over the right knee with mild swelling, mild varus deformity, and osteophyte formation along the medial joint line.  The Veteran was found to have extension to 5 degrees and flexion to 90 degrees in his right knee.  The diagnosis was arthritis of the right knee.

In February 2012, D.M., Jr., M.D. submitted a report in support of the Veteran's claim.  Dr. D.M. stated that he reviewed the Veteran's claims file in an effort to determine the severity of the Veteran's right knee disability during the relevant time period.  Dr. D.M. noted that the Veteran described his symptoms during the relevant time period as including recurrent effusions with loss of motion that gradually escalated; recurrent buckling and locking episodes; and gradual loss of function.  Dr. D.M. stated that the Veteran's in-service injury was severe in that he suffered a hemarthrosis as documented by subsequent medical records, and that the differential diagnosis for hemarthrosis of the knee joint includes torn anterior and/or posterior cruciate ligament; torn collateral ligaments; subluxed/dislocated patella; articular fracture; and torn meniscus.  Dr. D.M. concluded that the Veteran sustained a large complex tear involving the entire length of the medial meniscus, and from that original diagnosis as well as a 1997 examination, it appeared that he also suffered an injury to his medial collateral ligament, which would correlate well with the mechanism of the original injury which was a valgus stress.  Dr. D.M. noted that the end result of such a tear would be traumatic arthritis.  Dr. D.M. found that the finding of 5 degrees of varus angulation in August 1993 was important because it showed that the Veteran had lost approximately 10 degrees of angulation in the 1980's and indicated that the medial half of the Veteran's knee joint was in the process of wearing out.  He explained that the loss of normal alignment occurred secondary to the loss of normal functioning medial meniscus due to the original tear.  Thereafter, the Veteran became more and more bow-legged as the inside half of his knee joint was worn away, causing more abnormal stress and accelerated wear on the medial compartment.  The varus alignment eventually caused the medial half of the Veteran's right knee to become essentially bone-on-bone.  Dr. D.M. concluded that the Veteran's correct disability should have included synovitis as well as the diagnosis of torn cartilage with pain and effusions.  Dr. D.M. also found that the Veteran developed abnormal angulation of the right lower extremity based on the right knee arthritis, and that the 10 degree loss of normal angulation would be equivocal to a "back knee" angular abnormality.

In a September 2014 VA opinion, the examiner opined that a varus angulation of 5 degrees would cause minimal to no symptoms and was an essentially normal finding based upon the medical literature.  The examiner also noted that the Veteran's X-rays showed degenerative changes in the medial compartment of the knee, which according to the literature, likely contributed to the varus angulation of the Veteran's knee.  The findings of decreased flexion and extension were consistent with the current medical literature which provided that decreased range of motion is noted in the degenerative knee.  With regard to instability, the examiner noted that the March and May 1952 records showed "MCL strain" and that another May 1952 record noted relaxation of the medial ligament.  The examiner stated that "[t]his would likely result in instability of the knee."  However, the examiner acknowledged that subsequent notes did not show further instability of the medial collateral ligament.  Nevertheless, the examiner observed that there was objective evidence for decreased quadriceps strength in the leg, and the medical literature provides that decreased quadriceps strength coupled with decreased flexion and extension along with chronic pain of the knee could contribute to the instability of the knee.

In a November 2014 VA opinion, the examiner opined that the varus angulation of five degrees was not likely to cause any significant impairment based upon current medical literature.  Additionally, he noted that the degree of impairment of a varus angulation and genu recurvatum is not likely to be generally analogous in degrees of impairment.  He concluded that the varus angulation is not likely to generally cause instability, loss of extension, and loss of flexion because the varus angulation of 5 degrees would not be expected to produce any significant clinical consequences.

In March 2016, Dr. D.M. submitted another opinion in support of the Veteran's claim.  Dr. D.M. opined that the Veteran's right knee injury included a retained torn semilunar meniscus with subsequent locking and swelling as well as moderate subluxation instability as of 1997.  He supported his opinion with references to the pertinent medical evidence.  Specifically, he explained that an April 1979 arthrogram showed narrowing of the medial joint space, and that the changes were more pronounced on the femoral side of the joint.  Also shown was a complex tear of the medial meniscus including the posterior horn, which equates on a mechanical basis to the entire meniscus being removed and not functioning.  Additionally, the anterior cruciate ligament could not be well visualized.  Based on the fact that the Veteran had a hemarthrosis, a medial collateral ligament injury, a medial meniscus tear, and the fact that the 1979 arthrogram could not detect the anterior cruciate ligament, Dr. D.M. concluded that the Veteran's injury consisted of damage to the medial collateral ligament, anterior cruciate ligament, and medial meniscus.  He noted that, because the Veteran's symptomatic torn meniscus went untreated, the traumatic arthritis proceeded more rapidly.  Dr. D.M. disagreed with the November 2014 VA examiner's classification of the importance of varus angulation.  Although he acknowledged that a 5 degree varus angulation does not typically have any significant effects, this is not the case when the 5 degree varus angulation resulted from a loss of 10 degrees of valgus, when the varus angulation was the result of medial compartment arthritic changes.  In this case, the shift was more important than the degree as it showed significant internal derangement.  He also noted that the main clinical symptom associated with malalignment of the knee is instability and pain as the knee goes into excessive extension.  Dr. D.M. stated that the Veteran did not have recurvatum of the knee joint, but instead had medial collateral ligament instability.  He cited the October 1997 private evaluation which showed medial collateral ligament and anterior cruciate ligament insufficiency, and that by 1997, he was suffering increased recurrent episodes of effusions, locking, and pain secondary to increase in activity level.  Dr. D.M. concluded that the Veteran's complex semilunar cartilage tear with subsequent frequent episodes of locking and effusions should be classified as a separate disability and compensated, as well as right knee instability which existed since the initial injury and was moderate in severity by 1997.  He submitted medical treatise evidence in support of his opinions.

The Veteran's right knee disability is currently rated as 20 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Although the Veteran's right knee disability has historically been evaluated analogously to Diagnostic Code 5257 based upon moderate severity of disability rather than moderate severity of instability or subluxation, upon consideration of the evidence of record during the pertinent time period, the February 2016 private opinion from Dr. D.M., Jr., and with consideration of the benefit of the doubt, the Board concludes that there is evidence of slight right knee instability during the time period on appeal herein.  In that regard, there is evidence both in favor of and against a finding of right knee instability during the pertinent time period.  An August 1993 VA examination notes the Veteran's reports of right knee locking, and an October 1997 private examination reflects antalgic gait and 2+ medial collateral instability.  However, a July 1997 private examination showed the cruciate and collateral ligaments to be intact; an October 1997 examination found "no history of instability" with intact collateral and cruciate ligaments, and a July 2003 examination noted no evidence of instability of the knee.  Additionally, Dr. D.M. opined that the evidence of record is in favor of a finding of medial collateral ligament instability and anterior cruciate ligament insufficiency, and that the right knee instability was moderate in severity.  Further, the September 2014 VA examiner noted that there was evidence of MCL strain and relaxation of the medial ligament in 1952, and that there was evidence of decreased quadriceps strength thereafter which could contribute to instability of the knee.  

The medical evidence is contradictory as to whether instability exists.  Numerous examinations reflect that the cruciate and collateral ligaments were intact, and the Veteran regularly denied instability.  Nevertheless, the Board does afford probative value to Dr. D.M.'s opinion that the Veteran demonstrated medial collateral ligament instability and anterior cruciate ligament insufficiency.  However, the Board cannot agree that the instability was moderate in severity, as there are numerous findings that instability was not shown and Dr. D.M. does not explain the basis for his finding that the instability was moderate in severity.  Accordingly, the Board concludes that the evidence demonstrates no more than slight right knee recurrent subluxation or lateral instability, warranting a 10 percent evaluation under Diagnostic Code 5257.  An rating of 20 percent is not warranted, as the weight of the evidence does not suggest that the subluxation or instability was moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board has also considered the implication of the other diagnostic codes for the knee and leg.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA General Counsel has held that a rating under Diagnostic Code 5257 for instability does not pyramid with evaluations based on limitation of motion.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59).

Under Diagnostic Code 5260, a compensable rating is warranted where the evidence reflects limitation of flexion of the leg to 45 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  The above evidence demonstrates that, during the rating period on appeal, the Veteran had flexion of the right knee between 90 degrees and 125 degrees.  Therefore, a compensable rating is not warranted under Diagnostic Code 5260.  Under Diagnostic Code 5261, a compensable rating is warranted where there is evidence of limitation of extension to 10 degrees or more.  The above evidence shows that, during a July 15, 2003 VA examination, the Veteran had extension of the right knee to 0 degrees, 10 degrees, and 5 degrees.  Accordingly, a separate rating of 10 percent is warranted for the Veteran's right knee limited extension, effective July 15, 2003.  This does not pyramid with the current rating for instability.  That rating does not take into consideration the impact of the loss of extension and the ratings are not based upon the same symptomatology.  An evaluation in excess of 10 percent is not warranted, as the evidence does not show that extension was limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Additionally, a separate 20 percent rating is warranted pursuant to Diagnostic Code 5258 contemplating dislocated, semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  The Board is cognizant of 38 C.F.R. § 4.14 which states that an evaluation of the same disability under various diagnoses is to be avoided.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Board has assigned this separate rating in light of Dr. D.M.'s evaluation of the evidence which shows that there was a medial meniscus tear shown on the April 1979 arthrogram which continued untreated, resulting in traumatic arthritis, as well as the August 1993 report of locking, swelling, and weakness; the October 1997 private treatment record which noted the Veteran's reports of recurrent episodes of effusions and pain; the July 2003 evidence of swelling; the July 2003 X-ray evidence of complete loss of articular cartilage over the medial compartment of the right knee; and the September 2003 record noting mild swelling and tenderness over the right knee.  Such symptomatology is not contemplated in the ratings assigned for his limitation of extension/arthritis or his instability.

Last, as the objective evidence of record does not demonstrate right knee ankylosis; or impairment of the fibula, tibia, or femur, an increased evaluation for a right knee disability is not warranted on those bases.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 (2015).  

A separate rating is not warranted for the Veteran's right knee disability under Diagnostic Code 5263 for genu recurvatum.  Genu recurvatum is a deformity in the knee in which the knee bends backwards.  The evidence of record does not reflect that the Veteran has genu recurvatum.  Although an August 1993 VA record notes that the Veteran had a "slight 5 degrees varus deformity," varus deformity refers to inward angulation.  An October 1997 VA examination report, and a November 1999 private record are negative for any findings of varus deformity; however, a September 2003 record does reflect a varus deformity.  Although Dr. Miller noted in his February 2012 opinion that the Veteran's loss of normal angulation is equivalent to a "back knee" angular abnormality, the September 2014 and November 2014 VA opinions concluded that the 5 degrees of varus angulation caused minimal to no symptoms.  Additionally, in his February 2016 supplemental opinion, Dr. Miller acknowledged that the Veteran did not have genu recurvatum, and that his point in noting the 5 degrees of varus deformity was to highlight the progression of the Veteran's right knee disability.  He acknowledged that, normally, a 5 degree varus deformity would not cause any symptoms, but in the Veteran's case, it was a shift in angulation and a sign of significant medial compartment arthritic changes, resulting in medial collateral ligament instability.  As a separate rating for such instability has been assigned herein, a separate rating is not warranted for genu recurvatum.

The Board has also considered whether there was any additional functional loss not contemplated in the ratings assigned for the Veteran's right knee disorder during the pertinent time period.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).  Functional loss of use as the result of a disability of the musculoskeletal system may be due to the absence of bones, muscles, or joints, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  38 C.F.R. § 4.40.  However, pain itself is not functional loss, but can cause functional loss to the extent that it affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-44 (2011).  In determining the Veteran's overall functioning, the Board has considered the impact of functional loss caused by the Veteran's right knee disability, but finds there to be no additional functional loss not accounted for in the assigned ratings. 

The Board is cognizant of the U.S. Court of Appeals' holding in Murray v. Shinseki, 24 Vet. App. 420 (2011) in which the Court held that a change of the diagnostic codes under which the Veteran's disability was rated was error where the change effectively reduced to zero a disability rating which had been in effect for more than 20 years, and was thus protected by regulation.  Although the Board's decision herein reduces the Veteran's disability rating under Diagnostic Code 5257 from 20 percent to 10 percent, and the Veteran's right knee disability rating under Diagnostic Code 5257 has been in effect for more than 20 years and is protected by regulation, the Board finds Murray to be distinguishable from the instant case.  See 38 C.F.R. § 3.951(b) (2015) (prohibiting the reduction of a disability evaluation that has been continuous for 20 or more years).  Specifically, the Board has taken great care to ensure that all manifestations of the Veteran's right knee disability considered in the protected rating are addressed and compensated for in the ratings assigned herein under the appropriate diagnostic codes, rather than the "catch-all" rating previously assigned.  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011) (holding that service connection is not severed simply because a diagnostic code associated with a disability is corrected to determine more accurately the benefit to which a veteran may be entitled).

Prior to the Veteran's right knee replacement, all manifestations of the Veteran's right knee disability were rated cumulatively under the general umbrella of "moderate" overall disability, and rated analogously to Diagnostic Code 5257.  The specific residuals of right knee disability contemplated by this rating, as shown in the July 1959 rating decision and the March 1981 Board decision, included right knee effusion, slight restriction of flexion and extension, mild quadriceps weakness, tenderness and crepitation, Pellegrini-Stieda disease, arthritis, longitudinal tear involving almost the entire medial meniscus, degeneration and atrophy of the femoral articular cartilage, and painful squatting and slight limp.  There was no evidence of instability noted.  These right knee symptoms are accounted for within the ratings assigned herein, with the addition of a rating for instability.  Rather than finding that any of the protected manifestations of the Veteran's right knee disability no longer exist, in this decision, the Board has ferreted out the specific manifestations of the Veteran's right knee disability, and assigned evaluations for those manifestations accordingly.  Although the Veteran's service-connected right knee disability is manifested by slight instability, it is also manifested by impairment of the meniscus (throughout the rating period) and limited extension (beginning July 13, 2003).  This brings the combined rating for all manifestations of the Veteran's right knee disability to 30 percent prior to July 13, 2003, and 40 percent from July 13, 2003 - a cumulative increase in the original 20 percent disability rating for the overall impairment of the right knee disability.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's right knee disorder during the time period on appeal is not so unusual or exceptional in nature as to render the ratings for this disorder inadequate.  The criteria by which the Veteran's right knee disorder is evaluated specifically contemplates the level of impairment caused by that disability.  Id.  The Veteran's right knee disability was manifested by swelling, pain, locking, chronic moderate medial collateral instability, effusions, complex semilunar cartilage tear, and range of motion from at least 10 degrees to 90 degrees.  When comparing the Veteran's symptoms with the symptoms contemplated in the Rating Schedule, the Board finds that the schedular evaluations regarding the Veteran's right knee disorder are not inadequate.  Ratings in excess of the currently assigned ratings are provided for certain manifestations of the knee disorder, but the medical evidence reflects that those manifestations are not present in this case.  The currently assigned ratings reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, and 5261. 

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of those assigned at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2015); Hart, 21 Vet. App. 505.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected right knee disorder during the pertinent time period, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's right knee disorder has varied to such an extent that a rating greater or less than those assigned would be warranted.  Cf. 38 C.F.R. § 3.344 (2015) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, an exceptional circumstance has not been shown in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a rating of 10 percent, but no greater, for right knee instability from May 1993 to September 26, 2003, is granted subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a separate rating of 20 percent for right knee cartilage, semilunar, dislocated with frequent episodes of locking, pain, and effusion is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a separate rating of 10 percent for right knee limited extension is granted, effective July 15, 2003, subject to the laws and regulations governing the payment of monetary benefits.



REMAND

The Veteran is in receipt of TDIU from September 26, 2003.  Prior to July 13, 2003, he had a combined disability evaluation of 60 percent.  The Veteran's disability ratings prior to July 13, 2003 did not meet the criteria for a TDIU on a schedular basis (i.e., one disability ratable at 60 percent or more, or if two or more disabilities, at least one disability ratable at 40 percent or more for at least a combined evaluation of 70 percent).  Thus, the Board will consider whether a TDIU may be considered on an extra-schedular basis under 38 C.F.R. § 4.16(b).  

The evidence of record prior to July 13, 2003 suggests that the Veteran was unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  In October 1993, the Veteran reported that his reason for early retirement was that his knee condition interfered with his job performance.  In December 1993, he reported that he retired early due to his knee and back disabilities.  A July 1997 physician's initial evaluation reflects that the Veteran was unemployable.  Based on this evidence suggesting unemployability due to service-connected disabilities, the claim for entitlement to a TDIU prior to July 13, 2003 should be referred to VA's Director of Compensation and Pension for consideration of entitlement to a TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b) (2015).

From July 13, 2003 to September 26, 2003, in light of the Board's award of increased ratings for the Veteran's right knee disability, the Veteran's disabilities now meet the schedular criteria for entitlement to a TDIU when the bilateral factor is taken into consideration.  38 C.F.R. §§ 4.16a, 4.25, 4.26 (2015).  A remand is warranted for the TDIU claim from July 13, 2003 to September 26, 2003 because, if the Board were to consider the TDIU issue prior to the RO, such could result in prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Additionally, the Veteran should be provided with a VA examination to determine the impact of his service-connected disabilities upon his employability from July 13, 2003 to September 26, 2003.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for entitlement to a TDIU prior to July 13, 2003 to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of an assignment of a TDIU on an extraschedular basis prior to July 13, 2003.

2.  The Veteran must be provided with an examination to determine the effects of all of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience from July 13, 2003 to September 26, 2003.  The complete record, to include a copy of this Remand, and the claims folder, must be made available to and reviewed by the examiner.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  The examiner must provide an opinion as to whether it is at least as likely as not (50 probability or more) that the Veteran's service-connected disabilities from July 13, 2003 to September 26, 2003, without consideration of any non service-connected disabilities and without regard to his age, precluded him from securing or following a substantially gainful occupation consistent with his education and occupational experience. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.  A complete rationale for the opinion expressed must be provided.

2.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


